Title: To James Madison from David Jones, 8 October 1814
From: Jones, David
To: Madison, James


        
          Dear Sir,
          NEW YORK. oct. 8th. 1814.
        
        Bear with repeating my letters, for my Soul within me is distressed for your Situation. The State of our finances is deplorable, and the Enmity of the yankys against you is unpardonable. By this morning’s paper, it appears that measures are proposed to send men to washington to compel you to resign your Presidency. For gods Sake regard them Not; your Country is not going to Desert you. Neither will we put up with yankee Insolence. I see nothing but a civil war, if god Doth not mercifuly prevent. I find many in this State much of the Same Sentiments with the yankey’s. They have met at albany, and as far as I could understand them the Design was to raise an army in New England independant of the united States under Pretence of Protecting their States; but it appears to me the Design is to oppose the federal government. I was in hopes this party would at least for the present lie Dormant, but instead of that the brittish Party are laying deep Plans to overthrow every Salutary measure. Nothing will do but a yankey President, and I suppose Timothy Pickering is selected as the proper Person, in gratitude for all his past Services. At this City, all are united in making Strong works for their Defence. I have viewed the works, they are well constructed, & soon will be finished as the whole inhabitants labour willingly, and very unanimously. I think, I may Safely say, they are able to repell any force, which the brittish can bring against them.
        You will see by the latest accounts from Sackets harbour, that George Prevost has invest it with a large force by Sea & land. It is to be feared that it will fall as it has been most shamefully neglected. It might have been made very Strong last year; but instead of that nothing was done. It might have been all entrenched with Several Forts & Pickets; but there is nothing but a trifling fort at the volentier incampment, & a Dispisable thing called Fort Tomkins by the Edge of the lake, which can be of use against land Forcies. When I left it, there were two block houses; but they were by the Lake, & could be of little use against a land attack. They have made two more this year; but where they are Situated I know not. This is the miserable Situation of the Place, and all by Neglect. I have done my Duty faithfully, but too little regard has been paid to my opinion. I have not been able to preach to general Browns army this campaign. When I was with them, we had no Time to Devote that way. I have so far recovered that I preached last Lords Day. The troops seem in good Spirits, & as they are well fortified, if invaded I have no Doub[t] but they will fight as well as can be expected.
        You must emit money, or make a bank, or we are at an End of further opperations. You will meet with great opposition. The brittish Party say it

will depreciate as the continental money. My answere is the reason the continental money depreciated was, we then had no funds, the Case now is otherways, we can fund on the Taxes and back lands. To this argument, they cannot reply. My Dear Sir be not discouraged, every real whigg will Stand by you while life remains. May the god of heaven prese[r]ve you & prosper you, is the Sincere wish of your humble Servt
        
          David JonesChaplain
        
      